                                                Case 19-50361                 Doc 2      Filed 04/10/19    Page 1 of 8

                                                                        UNITED STATES BANKRUPTCY COURT
                                                                       MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Jennifer                               Manning                   Lovelace                     Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                 and list below the sections of the
                                                                                                                    plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-1152

 SSN# Debtor 2: XXX-XX-



                                                                               CHAPTER 13 PLAN


 Section 1:            Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a            Included                 Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will          Included                 Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                      Included                 Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:            Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                                Case 19-50361              Doc 2   Filed 04/10/19         Page 2 of 8

        $2,900.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

           The Attorney for the Debtor will be paid the presumptive base fee of $ 4500.00 . The Attorney has received $500.00 from the Debtor
        pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $              from the Debtor pre-petition and the
        remainder of the fee will be paid monthly by the Trustee as funds are available.

              The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                           Creditor                                                                         Estimated Priority Claim
 Employment Security Commission                                                                                                                               $0.00
 Forsyth County Tax Collector                                                                                                                                 $0.00
 NC Department of Revenue                                                                                                                                     $0.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.
        b.        Maintenance of Payments and Cure of Default.

              Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
              arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence disbursements of installment
              payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment payments through
              the month of confirmation.

              Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
              control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
              installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

              The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
              objection is filed to such fee, expense, or charge.

             Creditor                                    Address of Residence           Current       Installment        Estimated                  If Current,
                                                                                          Y/N          Payment           Arrearage                    Indicate
                                                                                                                         Amount on                  by Debtor
                                                                                                                        Petition Date               or Trustee




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                                Case 19-50361                     Doc 2    Filed 04/10/19        Page 3 of 8

             Creditor                                    Address of Residence                   Current       Installment          Estimated         If Current,
                                                                                                  Y/N          Payment             Arrearage           Indicate
                                                                                                                                   Amount on         by Debtor
                                                                                                                                  Petition Date     or Trustee
 Central Mortgage                   4884 Sedge View Lane Winston Salem, NC                                      $1,088.53              $22,074.14 Trustee
 Corporation                        27107 Forsyth County
                                    debtor and husband bought house prior to
                                    marriage. Husband passed away and she
                                    inherited 1/2 of his 1/2 interest in house.
                                    remaing 1/4 is owned jointly with minor
                                    son. The 1/

        c.        Claims to be Paid in Full by Trustee

             Creditor                Address of Residence                  Estimated             Monthly                     Monthly                  Contractual
                                                                             Claim               Payment                      Escrow                   Interest
                                                                                                                             Payment                     Rate
 IRS                                4884 Sedge View                                16,427.02                275.00                      n/a
                                    Lane
                                    Winston-Salem NC
                                    27107

        d.       Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1. of this plan is
              checked.

             Creditor                   Address of Residence                 Estimated            Value of               Amount of                     Amount of
                                                                               Claim             Residence              Claims Senior                   Secured
                                                                                                                        to Creditor's                    Claim
                                                                                                                            Claim
 -NONE-

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                   Current     Installment          Estimated                 If Current,
                                                                                                    Y/N        Payment             Arrearage                   Indicate
                                                                                                                                   Amount on                 by Debtor
                                                                                                                                  Petition Date              or Trustee
 -NONE-

        c.        Claims to be Paid in Full by Trustee.

              Creditor                              Collateral                     Estimated          Monthly               Monthly Escrow               Interest
                                                                                     Claim            Payment                 Payment                      Rate

 -NONE-

        d.       Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.

             Creditor                        Collateral                     Value of             Amount of                  Amount       Monthly               Interest
                                                                            Property               Claims                      of        Payment                 Rate
                                                                                                  Senior to                 Secured         to

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                                Case 19-50361                     Doc 2     Filed 04/10/19         Page 4 of 8

                                                                                                   Creditor's                Claim              Creditor
                                                                                                     Claim


4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral                     Estimated              Monthly             Interest           Adequate               Number of
                                                                              Claim                Payment               Rate             Protection             Adequate
                                                                                                                                           Payment               Protection
                                                                                                                                                                 Payments
 -NONE-

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated              Monthly             Interest           Adequate               Number of
                                                                              Claim                Payment               Rate             Protection             Adequate
                                                                                                                                           Payment               Protection
                                                                                                                                                                 Payments
 GM Financial         2019 Chevrolet                                                29000.00                 575.00             7.50                  n/a 0
                      Camero
 NPRTO-South-East LLC Mattress and Box                                               1225.00                   30.00             7.5                  n/a 0
                      Spring

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated              Collateral          Value of     Amount of    Amount of          Monthly           Interest     Adequate Number of
                           Amount of                                 Collateral      Claims    Secured Claim       Payment             Rate      Protectionn Adequate
                           Total Claim                                              Senior to                                                     Payment    Protection
                                                                                   Creditor's                                                                Payments
                                                                                      Claim
 Aaron's                      $2,760.00 couch,                       $2,200.00           $0.00    $2,200.00            $55.00          7.50%            $0.00
 Sales &                                loveseat
 Lease                                  and
 Ownership,                             refrigerat
 Inc.                                   or

        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                  Collateral                     Installment               Estimated Arrearage
                                                                                                                   Payment                 Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable. For
each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column headed
Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured claim listed
in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim, the value of
the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan. If

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                                Case 19-50361        Doc 2   Filed 04/10/19         Page 5 of 8

the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

       (a) payment of the underlying debt determined under non-bankruptcy law, or

       (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is   23    %.

        b.       The minimum sum of $ 22,500.00 will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                                Case 19-50361        Doc 2         Filed 04/10/19        Page 6 of 8


        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide a
           timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

              a.                None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Jennifer Manning Lovelace                                          X
        Jennifer Manning Lovelace                                                    Signature of Debtor 2
        Signature of Debtor 1

        Executed on           April 10, 2019                                         Executed on
                              mm/dd/yyyy                                                            mm/dd/yyyy


 /s/ John A. Meadows                                                                Date:   April 10, 2019
 John A. Meadows 13237
 Signature of Attorney for Debtor(s)

 Address:              Meadows and Aderhold, PA
                       2596-C Reynolda Rd.
                       Winston Salem, NC 27106
 Telephone:            336-723-3530
 State Bar No:         13237 NC



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                Case 19-50361            Doc 2        Filed 04/10/19      Page 7 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Jennifer Manning Lovelace                                                 )        Case No.
                                                                                  )
        4884 Sedge View Lane                                                      )
                         (address)                                                )
        Winston Salem NC 27107-0000                                               )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-1152                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

 Aaron's Sales & Lease Ownership, Inc.
 Attention: Officer
 400 Chastain Center Blvd., NW Suite 450
 Kennesaw, GA 30144
 Arvest Mortgage Company
 Attention: Officer
 106 Parkwood
 Lowell, AR 72745-8807
 Bull City Financial Solutions, Inc.
 2609 N Duke St. #500
 Durham, NC 27704
 Central Mortgage Corporation
 Attention: Officer
 7421 Camel Executive Park #230
 Charlotte, NC 28226
 Credit Bureau
 P.O. Box 26140
 Greensboro, NC 27402
 Employment Security Commission
 Attn: Bankruptcy
 P.O. Box 26504
 Raleigh, NC 27611
 Forsyth County Tax Collector
 P.O. Box 82
 Winston Salem, NC 27102
 GM Financial
 Attention: Officer
 801 Cherry St., Suite 3500
 Fort Worth, TX 76102
 Horizon Card Services
 P.O. Box 1275
 Indiana, PA 15701
 Hunter Warfield
 4620 Woodland Corporate Blvd.
 Tampa, FL 33614

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                Case 19-50361        Doc 2   Filed 04/10/19   Page 8 of 8

 Hutchens Law Firm
 P.O. Box 1028
 Fayetteville, NC 28302
 IRS
 P.O. Box 21126
 Philadelphia, PA 19114
 NC Department of Revenue
 P.O. Box 1168
 Raleigh, NC 27640
 NPRTO South-East, LLC
 d/b/a Progressive Leasing
 Attention: Officer
 256 West Data Dr.
 Draper, UT 84020
 Performant Recovery Inc
 Attention: Wage Withdholding Department
 P.O. Box 205789
 Dallas, TX 75320
 Performant Recovery, Inc.
 P.O. Box 9057
 Pleasanton, CA 94566
 PMAB
 P.O. Box 12150
 Charlotte, NC 28220
 Professional Recovery Consultants
 P.O. Box 603586
 Charlotte, NC 28260-3586

 Wake Forest Baptist Health
 Medical Center Blvd.
 Winston Salem, NC 27157
 Wake Forest Baptist Health
 Medical Center Blvd.
 Winston Salem, NC 27157

 Date      April 10, 2019                                                        /s/ John A. Meadows
                                                                                 John A. Meadows 13237




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
